           Case 1:20-cv-03371-VSB Document 24 Filed 04/07/21 Page 1 of 2
Plaintiff's letter-motion requesting to adjourn the April 14, 2021 Settlement Conference (ECF No. 23) is
GRANTED, and the Settlement Conference is adjourned to Wednesday, May 26, 2021 at 2:00 pm on
the Court's conference line. The parties' submissions are due by Thursday, May 20, 2021, and the
terms of the Amended Settlement Conference Scheduling Order & Standing Order Applicable to
Settlement Conferences (ECF No. 17) are incorporated by reference. The parties are directed to call
the Court's conference line at 866-390-1828; access code: 380-9799, at the scheduled time.

The Clerk of Court is respectfully directed to close ECF No. 23.

SO-ORDERED 4/7/2021
Case 1:20-cv-03371-VSB Document 24 Filed 04/07/21 Page 2 of 2
